DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 06/01/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-31 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-3, 7-8, and 11-14 of U.S. Patent No. 10615501 (hereinafter “the Patent”). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:
Claim 1: the Patent recites at least a high definition television antenna assembly configured for receiving high definition television signals and communicating the received high definition television signals to a television, the antenna assembly comprising at least one antenna element including one or more fastener holes and a printed circuit board including one or more fastener holes, wherein the printed circuit board is attached to the at least one antenna element by one or more mechanical fasteners, wherein: the at least one antenna element includes a first antenna element and a second antenna element; each said first and second antenna element includes first and second portions that are generally symmetric such that the first portion is a mirror-image of the second portion; the first and second antenna elements are in a mirror-image relationship and/or cooperatively define a generally figure eight configuration; and the one or more fastener holes of the printed circuit board are aligned with corresponding ones of the one or more fastener holes of the first and/or second antenna elements, such that each said mechanical fastener is inserted through corresponding aligned fastener holes of the printed circuit board and the first and/or second antenna elements (see claim 1, 7, and 11 of the Patent which recites and/or teaches at least the limitations of the claim, i.e., the claim is broader than claim 1, 7, and 11 of the Patent).
	Claim 2: the Patent recites at least the antenna assembly of claim 1, wherein: the printed circuit board includes a balun; and/or the antenna assembly further comprises at least one reflector spaced-apart from the at least one antenna element and configured to be operable for reflecting electromagnetic waves generally towards the at least one antenna element antenna element (see claims 2-3 and claim 12 of the Patent which recites and/or teaches at least the limitations of the claim).
	Claim 3: the Patent recites at least the antenna assembly of claim 1, wherein the first and second antenna elements include at least two spaced-apart portions each including at least one of the one or more fastener holes that are alignable with the one or more fastener holes of the printed circuit board, and wherein each said mechanical fastener is inserted through both a corresponding fastener hole of the first and second antenna elements and an aligned corresponding fastener hole of the printed circuit board (see claim 13 of the Patent which recites and/or teaches at least the limitations of the claim).
	Claim 4: the Patent recites at least the antenna assembly of claim 1, wherein each of the first and second portions of the first and second antenna elements that are generally symmetric extends from a bottom of the corresponding one of the first and second antenna elements to a top of the corresponding one of the first or second antenna elements (see claim 14 of the Patent).
	Claim 7: the Patent recites at least the antenna assembly of claim 1, wherein each of the first and second antenna elements includes a generally annular shape with an opening having a substantially closed shape (see claim 1 and 11 of the Patent).
	Claim 8: the Patent recites at least the antenna assembly of claim 1, wherein each said mechanical fastener is a single screw (see claim 8 of the Patent).
	Claim 9: the Patent recites at least the antenna assembly of claim 1, wherein the first and second antenna elements include first and second tapered loop antenna elements, respectively (see claim 10 of the Patent).
Claim 14: the Patent recites at least the antenna assembly comprising at least one antenna element configured to be operable for receiving high definition television signals, and a printed circuit board including one or more fastener holes, wherein: the at least one antenna element includes first and second portions that are generally symmetric such that the first portion is a mirror-image of the second portion, the first and second portions including one or more fastener holes; and the printed circuit board is attached to the at least one antenna element by one or more mechanical fasteners inserted through the one or more fastener holes of the printed circuit board that are aligned with the one or more fastener holes of the first and second portions of the at least one antenna element, each said mechanical fastener is inserted through corresponding aligned fastener holes of the printed circuit board and the first and/or second portions of the at least one antenna element (see claim 1 and 11 of the Patent which recites and/or teaches at least the limitations of the claim, i.e., the claim is broader than claim 1 and 11 of the Patent).
	Claim 15: the Patent recites at least the antenna assembly of claim 14, wherein the at least one antenna element includes first and second antenna elements in a mirror-image relationship and/or cooperatively defining a generally figure eight configuration (see claim 1 and 11 of the Patent).
Claim 22: the Patent recites at least the antenna assembly of claim 14, wherein each said mechanical fastener is a single screw (see claim 8 of the Patent).
	Claim 23: the Patent recites at least an antenna assembly comprising at least one antenna element configured to be operable for receiving high definition television signals and including one or more fastener holes, and a printed circuit board including one or more fastener holes, wherein the printed circuit board is attached to the at least one antenna element by one or more mechanical fasteners, and wherein: the at least one antenna element includes first and second antenna elements in a mirror-image relationship and/or cooperatively define a generally figure eight configuration; and the one or more fastener holes of the printed circuit board are aligned with corresponding ones of the one or more fastener holes of the first and/or second antenna elements, such that each said mechanical fastener is inserted through corresponding aligned fastener holes of the printed circuit board and the first and/or second antenna elements (see claim 1 and 11 of the Patent which recites and/or teaches at least the limitations of the claim, i.e., the claim is broader than claim 1 and 11 of the Patent).
	Claim 24: the Patent recites at least the antenna assembly of claim 23, wherein each said first and second antenna element includes first and second portions that are generally symmetric such that the first portion is a mirror-image of the second portion (see claims 1 and 11 of the Patent).
Claim 31: the Patent recites at least the antenna assembly of claim 23, wherein each said mechanical fastener is a single screw (see claim 8 of the Patent).

Claim 1-31 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-9 of U.S. Patent No. 11024968 (hereinafter “Patent’968”). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 1: Patent’968 recites at least a high definition television antenna assembly configured for receiving high definition television signals and communicating the received high definition television signals to a television, the antenna assembly comprising at least one antenna element including one or more fastener holes and a printed circuit board including one or more fastener holes, wherein the printed circuit board is attached to the at least one antenna element by one or more mechanical fasteners, wherein: the at least one antenna element includes a first antenna element and a second antenna element; each said first and second antenna element includes first and second portions that are generally symmetric such that the first portion is a mirror-image of the second portion; the first and second antenna elements are in a mirror-image relationship and/or cooperatively define a generally figure eight configuration; and the one or more fastener holes of the printed circuit board are aligned with corresponding ones of the one or more fastener holes of the first and/or second antenna elements, such that each said mechanical fastener is inserted through corresponding aligned fastener holes of the printed circuit board and the first and/or second antenna elements (see claim 1 of Patent’968).
	Claim 2: Patent’968 recites at least the antenna assembly of claim 1, wherein: the printed circuit board includes a balun; and/or the antenna assembly further comprises at least one reflector spaced-apart from the at least one antenna element and configured to be operable for reflecting electromagnetic waves generally towards the at least one antenna element (see claim 2 of Patent’968).
	Claim 3: Patent’968 recites at least the antenna assembly of claim 1, wherein the first and second antenna elements include at least two spaced-apart portions each including at least one of the one or more fastener holes that are alignable with the one or more fastener holes of the printed circuit board, and wherein each said mechanical fastener is inserted through both a corresponding fastener hole of the first and second antenna elements and an aligned corresponding fastener hole of the printed circuit board (see claim 3 of Patent’968).
	Claim 4: Patent’968 recites at least the antenna assembly of claim 1, wherein each of the first and second portions of the first and second antenna elements that are generally symmetric extends from a bottom of the corresponding one of the first and second antenna elements to a top of the corresponding one of the first or second antenna elements (see claim 4 of Patent’968).
	Claim 5: Patent’968 recites at least the antenna assembly of claim 1, wherein the first antenna element is integral with the second antenna element such that the first and second antenna elements have a one- piece construction (see claim 5 of Patent’968).
	Claim 6: Patent’968 recites at least the antenna assembly of claim 1, wherein each of the first and second antenna elements includes an opening, an inner periphery, and outer periphery that are rectangular (see claim 6 of Patent’968).
	Claim 7: Patent’968 recites at least the antenna assembly of claim 1, wherein each of the first and second antenna elements includes a generally annular shape with an opening having a substantially closed shape (see claim 7 of Patent’968).
	Claim 8: Patent’968 recites at least the antenna assembly of claim 1, wherein each said mechanical fastener is a single screw (see claim 8 of Patent’968).
	Claim 9: Patent’968 recites at least the antenna assembly of claim 1, wherein the first and second antenna elements include first and second tapered loop antenna elements, respectively (see claim 9 of Patent’968).
Claim 14: Patent’968 recites at least an antenna assembly comprising at least one antenna element configured to be operable for receiving high definition television signals, and a printed circuit board including one or more fastener holes, wherein: the at least one antenna element includes first and second portions that are generally symmetric such that the first portion is a mirror-image of the second portion, the first and second portions including one or more fastener holes; and the printed circuit board is attached to the at least one antenna element by one or more mechanical fasteners inserted through the one or more fastener holes of the printed circuit board that are aligned with the one or more fastener holes of the first and second portions of the at least one antenna element, each said mechanical fastener is inserted through corresponding aligned fastener holes of the printed circuit board and the first and/or second portions of the at least one antenna element (see claim 1 of Patent’968).
	Claim 15: Patent’968 recites at least the antenna assembly of claim 14, wherein the at least one antenna element includes first and second antenna elements in a mirror-image relationship and/or cooperatively defining a generally figure eight configuration (see claim 1 of Patent’968).
Claim 20: Patent’968 recites at least the antenna assembly of claim 15, wherein the first antenna element is integral with the second antenna element such that the first and second antenna elements have a one- piece construction (see claim 5).
	Claim 21: Patent’968 recites at least the antenna assembly of claim 14, wherein each of the first and second portions of the at least one antenna element includes an opening, an inner periphery, and outer periphery that are circular, ovular, triangular, or rectangular (see claim 6).
	Claim 22: Patent’968 recites at least the antenna assembly of claim 14, wherein each said mechanical fastener is a single screw (see claim 8).
	Claim 23: Patent’968 recites at least an antenna assembly comprising at least one antenna element configured to be operable for receiving high definition television signals and including one or more fastener holes, and a printed circuit board including one or more fastener holes, wherein the printed circuit board is attached to the at least one antenna element by one or more mechanical fasteners, and wherein: the at least one antenna element includes first and second antenna elements in a mirror- image relationship and/or cooperatively define a generally figure eight configuration; and the one or more fastener holes of the printed circuit board are aligned with corresponding ones of the one or more fastener holes of the first and/or second antenna elements, such that each said mechanical fastener is inserted through corresponding aligned fastener holes of the printed circuit board and the first and/or second antenna elements (see claim 1).
	Claim 24: Patent’968 recites at least the antenna assembly of claim 23, wherein each said first and second antenna element includes first and second portions that are generally symmetric such that the first portion is a mirror-image of the second portion (see claim 1).
	Claim 29: Patent’968 recites at least the antenna assembly of claim 23, wherein the first antenna element is integral with the second antenna element such that the first and second antenna elements have a one- piece construction (see claim 5).
	Claim 30: Patent’968 recites at least the antenna assembly of claim 23, wherein each of the first and second portions of the at least one antenna element includes an opening, an inner periphery, and outer periphery that are circular, ovular, triangular, or rectangular (see claim 6).
	Claim 31: Patent’968 recites at least the antenna assembly of claim 23, wherein each said mechanical fastener is a single screw (see claim 8).
The Applicant is respectfully reminded that a provisional nonstatutory double patenting rejection cannot be held in abeyance. 37 CFR 1.111(b), entitled “Reply by applicant or patent owner to a non-final Office action,” states that “to be entitled to reconsideration or further examination, the applicant or patent owner must reply to the Office action…If the reply is with respect to an application, a request may be made that objections or requirements as to form not necessary to further consideration of the claims be held in abeyance until allowable subject matter is indicated”.  Because a nonstatutory double patenting rejection is not “as to form,” it should not be held in abeyance.
Further, MPEP 804(I)(B)(1) states that:
As filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims, is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance. Only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated. Therefore, an application must not be allowed unless the required compliant terminal disclaimer(s) is/are filed and/or the withdrawal of the nonstatutory double patenting rejection(s) is made of record by the examiner. See MPEP § 804.02, subsection VI., for filing terminal disclaimers required to overcome nonstatutory double patenting rejections in applications filed on or after June 8, 1995. 

Thus, in order for a reply to an Office Action that includes a provisional non-statutory double patenting rejection to be considered responsive, “filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims, is necessary.”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 29-30 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 29 recites “the first antenna element is integral with the second antenna element such that the first and second antenna elements have a one-piece construction”. The limitation is indefinite in light of the specification because the term “portion” is consistently used throughout the disclosure of the specification and the other claims to mean, for example, portions 126, 128, 150, 152 in FIG. 3 of the same and one antenna element 104, while the term “antenna element” is used for, for example, 204A and 204B in FIG. 13or 604A and 604B in FIG. 19. The claim conflates the terms so as to cause confusion about what the claimed invention is due to defining the antenna elements as ‘integral’ and having a ‘one-piece construction’ which they are not as opposed to the first and second portions being a one-piece integral construction. Thus the limitation is rejected.
Claim 30 recites the limitation "each of the first and second portions”.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14, 21-23, and 25-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 7091925 B1 (hereinafter “Wang”) in view of US 6002371 (hereinafter “Mittler”).
Claim 14 and 23: Wang teaches an antenna assembly (e.g., see 10, 20 in FIG. 1, 6-7B) comprising at least one antenna element (e.g., see 12) configured to be operable for receiving high definition television signals and communicating the received high definition television signals to a television (e.g., see Col. 1, Lns. 7-50; 3:9-15), and a printed circuit board (e.g., see 11), wherein: the at least one antenna element includes first and second portions (and herein alternatively, “first and second antenna elements being defined as “first and second portions”) that are generally symmetric such that the first portion is a mirror-image of the second portion and in a mirror-image relationship (e.g., see portion 121 and generally symmetric portion opposite 121 with symmetry across feeder points 13), the first and second portions including one or more fastener holes (e.g., as shown in FIG. 2); and the printed circuit board is attached to the at least one antenna element (e.g., see 2:47-49).
Wang does not teach the printed circuit board including one or more fastener holes, first and second portions including one or more fastener holes , the printed circuit board is attached to the at least one antenna element by one or more mechanical fasteners inserted through the one or more fastener holes of the printed circuit board that are aligned with the one or more fastener holes of the first and second portions of the at least one antenna element, each said individual mechanical fastener is inserted through corresponding aligned fastener holes of the printed circuit board and the first and/or second portions of the at least one antenna element.
 	However Mittler teaches an antenna assembly comprising: at least one antenna element (e.g., see 12, see FIGS. 3-5); a printed circuit board (e.g., 14, see FIGS. 2A, 2B) having one or more fastener holes (e.g., see 36, see 4:8-10); and wherein the printed circuit board is attached to the at least one antenna element by one or more mechanical fasteners (e.g., see 16, Id.), each said individual mechanical fastener inserted through both a corresponding one of the one or more fastener holes (e.g., see 52, 54, see 4:35) of the at least one antenna element and corresponding one of the one or more fastener holes of the printed circuit board that are aligned with the one or more fastener holes of the at least one antenna element (being aligned to connect circuit board and antenna element).
	Before the effective filing date of the invention, it would have been obvious to a skilled artisan to implement the printed circuit board including one or more fastener holes, first and second portions including one or more fastener holes, the printed circuit board is attached to the at least one antenna element by one or more mechanical fasteners inserted through the one or more fastener holes of the printed circuit board that are aligned with the one or more fastener holes of the first and second portions of the at least one antenna element, each said individual mechanical fastener is inserted through corresponding aligned fastener holes of the printed circuit board and the first and/or second portions of the at least one antenna element as taught by Mittler in order to implement a stable connection for the feeding point and the antenna element that does not require additional labor or complex tools, such as the process for welding or soldering, that can be a quick and easy process for manufacture of the antenna.
Claim 21 and 30: Wang teaches the antenna assembly of claim 14 and 23, respectively, wherein each of the first and second portions of the at least one antenna element includes an opening (e.g. a center opening area of 12), an inner periphery, and outer periphery that are circular, ovular, triangular, or rectangular (e.g., rectangular shape of 12).
Claim 22 and 31: the modified invention of Wang is such that it teaches the antenna assembly of claim 14 and 23, respectively, wherein each said individual mechanical fastener is a single screw (e.g., see screw 16 in FIG. 1B of Mittler).
Claim 25-28: Wang teaches the antenna assembly of claim 23, wherein the first and second antenna elements are rectangular, in the mirror-image relationship, and cooperatively define the generally figure eight configuration (e.g., as shown the general ‘8’ pattern with both parts of 12).
Claim 29: Wang teaches the antenna assembly of claim 23, wherein the first antenna element is integral with the second antenna element such that the first and second antenna elements have a one-piece construction (12 being one piece).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Schantz (US 6593886 B2) discloses a loop antenna connected to a balun.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMAL PATEL whose telephone number is (571)270-7443. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMAL PATEL/Examiner, Art Unit 2845